DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       MICHAEL P. BREEN, a/k/a MICHAEL PATRICK BREEN,
                           Appellant,

                                    v.

      U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
   STRUCTURED ASSET SECURITIES CORPORATION MORTGAGE
        PASS-THROUGH CERTIFICATES, SERIES 2006-NCI,
                          Appellee.

                              No. 4D19-3736

                          [January 28, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
502016CA014202XXXXMBAJ.

  Michael McCormick, Jr. and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellant.

  William J. Simonitsch and Stephen A. McGuiness of K&L Gates LLP,
Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.